Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2016

                                      No. 04-16-00435-CV

                        Everett W. GREGORY Jr. and Marcia Gregory,
                                       Appellants

                                                v.

                     BANK OF AMERICA N.A., and Jesse R. Mendoza,
                                   Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI05064
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On August 19, 2016, the trial court clerk notified this Court that the clerk’s record was
not filed because appellant has failed to pay, or make arrangements to pay, the clerk’s fee for
preparing the record. Appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk=s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court